Erskine, J.
The promissory note given by the defendant to the plaintiff, April 16, 1862, for the loan of Treasury notes issued by the so-called Confederate States, was with out consideration and void, — the contract being illegal in its inception. And the due bill made March 3, 1866, and delivered to the plaintiff in compromise and settlement of the original note, and the further supposed consideration of the surrender to the defendant of the note of Bobert Thomas, inherits the taint of the note of April, 1862, and is likewise invalid. For when a contract, in whole or in part only, grows immediately out of, and is connected with an illegal transaction, notwithstanding it may be a new contract, it is equally contaminated.
This case falls directly within the principle of Toler v. Armstrong, 1 Wash. 296, and the case of M. U. Milner, lately decided in the United States District Court, Northern District of Georgia. — ante p. 330.
The demurrer must be sustained. Judgment, nil capiat.